Case 18-69251-wlh    Doc 38     Filed 12/29/20 Entered 12/29/20 10:48:13      Desc
                                    Page 1 of 2


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


IN RE:                                       :    CHAPTER 13
DANIELA WINSTEAD                             :    CASE NO. A18-69251-WLH
      DEBTOR                                 :

                TRUSTEE’S SUPPLEMENTAL REPORT
            FOLLOWING THE MOTION TO DISMISS HEARING

      Nancy J. Whaley, Standing Chapter 13 Trustee to report back in ten (10)
      days following the Motion to Dismiss Hearing held on December 2, 2020:

      As to whether Debtor paid $365.00 to the Trustee

      As to whether Debtor filed an Employer Deduction Order

      As to whether Debtor filed a Post – Confirmation Plan Modification

      The Attorney for the Trustee has reviewed the case as instructed and:

      The Trustee Recommends Dismissal because:

      The Debtor has failed to file a Post – Confirmation Plan Modification

      Please enter an Order of Dismissal.

      This the 29th day of December, 2020.


                            ___/s/_________________________
                            Ryan J. Williams
                            Attorney for Chapter 13 Trustee
                            GA Bar No. 940874
                            303 Peachtree Center Ave., NE
/jn                         Suite 120
                            Atlanta, GA 30303
                            678) 992-1201
   Case 18-69251-wlh         Doc 38   Filed 12/29/20 Entered 12/29/20 10:48:13                Desc
                                          Page 2 of 2
                                  CERTIFICATE OF SERVICE
Case No: A18-69251-WLH

I certify that on this day I caused a copy of this Chapter 13 Trustee's Supplemental Report
Following Motion to Dismiss Hearing to be served via United States First Class Mail with
adequate postage prepaid on the following parties at the address shown for each:




DANIELA WINSTEAD
1813 ST IVES CROSSING
STOCKBRIDGE, GA 30281




I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Supplemental Report Following Motion to Dismiss Hearing using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC




This the 29th day of December, 2020.


/s/____________________________________
  Ryan J. Williams
  Attorney for the Chapter 13 Trustee
  State Bar No. 940874
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
